Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of
the date signed (the “Effective Date”), between Express-1 Expedited Solutions,
Inc., a Delaware corporation, whose principal place of business is 3399 S.
Lakeshore Dr., St. Joseph, Michigan 49085 (the “Company”) and David Yoder (the
“Executive”).
RECITALS
     A. The Company is principally engaged in the business of expedited
transportation and third party logistics (the “Business”).
     B. The Executive has extensive experience in logistics operations and
transportation management.
     C. The Company desires to employ the Executive and the Executive desires to
be employed by the Company.
     D. The parties agree that a covenant not to compete is essential to the
growth and stability of the Business of the Company.
     NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive do hereby agree as follows:
     1. Recitals. The above recitals are true, correct, and are herein
incorporated by reference.
     2. Employment. The Company hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and conditions hereinafter set forth.
     3. Authority and Power During Employment Period.
          a. Duties and Responsibilities. During the term of this Agreement, the
Executive shall serve as the Chief Financial Officer for the Company and report
to the Chief Executive Officer. The executive shall have general financial
management authority over all aspects of the Company’s Financial Business,
subject to the guidelines and direction of the Board of Directors of the
Company.
          b. Time Devoted. Throughout the term of the Agreement, the Executive
shall devote all of the Executive’s business time and attention to the business
and affairs of the Company consistent with the Executive’s position with the
Company.
Employment Agreement_(Yoder)

 



--------------------------------------------------------------------------------



 



     4. Term. The Term of employment hereunder will commence on the date as set
forth above and terminate three (3) years from the Effective Date, and such term
shall automatically be extended for a one (1) year term thereafter in the sole
discretion of the Company. For purposes of this Agreement, the Term (the “Term”)
shall include the initial term and all renewals thereof.
     5. Compensation and Benefits.
     a. Salary. The Executive shall be paid a base salary (the “Base Salary”) at
an annual rate of One Hundred and Sixty Thousand Dollars. The Base Salary shall
be reviewed annually throughout the Term by the company’s compensation committee
and may be raised at its sole discretion.
     b. Performance Based Bonus. As additional compensation, the Executive shall
be entitled to receive a bonus (“Bonus”) for each year during the Term of the
Executive’s employment by the Company, and based upon the Company’s executive
bonus plan as adopted and amended from time-to-time by the Company’s Board of
Directors. The amount any Bonus shall be determined based upon performance
targets set annually by the compensation committee of the Board of Directors.
     c. Executive Benefits. The Executive shall be entitled to participate in
benefit programs of the Company currently existing or hereafter including, but
not limited to, group life insurance, health insurance, dental, and 401 K on the
first of the month following 90 days of employment.
     d. Vacation. The Executive shall be entitled to four (4) weeks of paid time
off during each year during the Term.
     e. Business Expense Reimbursement. During the Term of employment, the
Executive shall be entitled to receive proper reimbursement for all reasonable,
out-of-pocket expenses incurred by the Executive (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in performing services hereunder, provided the Executive properly
accounts therefore.
     6. Consequences of Termination of Employment.
     a. Death. In the event of the death of the Executive during the Term, Base
Salary and any earned Bonus shall be paid to the Executive’s designated
beneficiary, or, in the absence of such designation, to the estate or other
legal representative of the Executive until the date of death. Other death
benefits will be determined in accordance with the terms of the Company’s
benefit programs and plans.
     b. Disability.
Employment Agreement_(Yoder)

2



--------------------------------------------------------------------------------



 



          (1) In the event of the Executive’s Disability, as hereinafter
defined, the Executive shall be entitled to compensation in accordance with the
Company’s disability compensation practice for senior executives, including any
separate arrangement or policy covering the Executive, but in all events the
Executive shall continue to receive the Executive’s Base Salary for ninety
(90) days from the date on which the Disability has been deemed to occur. Any
amounts provided for in this Section 6(b) shall be offset by other long-term
disability benefits provided to the Executive by the Company.
          (2) “Disability,” for the purposes of this Agreement, shall be deemed
to have occurred in the event (A) the Executive is unable by reason of sickness
or accident to perform the Executive’s duties under this Agreement for an
aggregate of 30 days in any twelve-month period or (B) the Executive has a
guardian of the person or estate appointed by a court of competent jurisdiction.
Termination due to Disability shall be deemed to have occurred upon the first
day of the month following the determination of Disability as defined in the
preceding sentence.
          Anything herein to the contrary notwithstanding, if, following a
termination of employment hereunder due to Disability as provided in the
preceding paragraph, the Executive becomes reemployed, whether as an Executive
or a consultant to the Company, any salary, annual incentive payments or other
benefits earned by the Executive from such reemployment shall offset any salary
continuation due to the Executive hereunder commencing with the date of
re-employment.
     c. Termination by the Company for Cause.
          (1) Nothing herein shall prevent the Company from terminating
Employment for “Cause,” as hereinafter defined. In the event of a termination
for Cause, the Executive shall receive Base Salary and benefits through the date
of termination only, together with any Bonus that has been earned as of that
date.
          (2) “Cause” shall mean:
     (A) Executive’s material violation of any of the provisions of this
Agreement, or the rules, policies, and/or procedures of the Company, or
commission of any material act of fraud, misappropriation, breach of fiduciary
duty or theft against or from the Company, if such violation is not cured as
soon as is reasonably practical, and in any event within thirty (30) days after
written notice from the Company, or if Executive commits the same violation
within twelve (12) months of receiving any such notice.
     (B) Executive’s violation of any law, rule or regulation of a governmental
authority or regulatory body with jurisdiction over the Company or Executive
relative to the conduct of Executive in connection with the Company’s business
or its securities, if such violation is not cured as soon as is reasonably
practical, and in any event within thirty (30) days after written notice from
the Company, or if Executive commits the same
Employment Agreement_(Yoder)

3



--------------------------------------------------------------------------------



 



violation within twelve (12) months of receiving any such notice.
     (C) The conviction of Executive of a felony under the laws of the United
States of America or any state therein.
     d. Termination by the Company Other than for Cause. The Company may
terminate the Executive’s employment in the Company’s sole discretion at any
time; provided, however, that in the event such termination is not pursuant to
Section 6(a), Section 6(b), or Section 6(c) hereof, the Company may terminate
this Agreement upon three (3) months’ prior written notice. During such three
(3) month period the Executive shall continue to perform the Executive’s duties
pursuant to this Agreement and the Company shall continue to compensate the
Executive pursuant to this Agreement. In the event of a termination under this
Section 6(d), the Executive shall receive Base Salary only (i.e. no fringe
benefits, Bonus, or other compensation), for the lesser of the one year period
following termination or the remaining Term. All awarded options will vest
immediately upon the termination of the Executive pursuant to this Section 6(d).
     e. Voluntary Termination. In the event the Executive terminates the
Executive’s employment on the Executive’s own volition (except as provided in
Section 6(f)), the Executive shall receive Base Salary and benefits through the
date of termination only, together with any Bonus that has been earned as of
that date.
     f. Termination Following a Change of Control. If, within one year after a
Change in Control, the Company terminates Executive’s employment with the
Company without Cause, OR Executive voluntarily terminates such employment with
Good Reason, the following provisions will apply:
     (1) An amount equal to the sum of (A) Executive’s aggregate Base Salary (at
the rate most recently determined) for a period equal to one year (the
“Severance Period”), and (B) an amount equal to the greater of (i) Executive’s
Bonus payments for the year preceding the date of termination, and (ii) the
annual average of Executive’s Bonus payments during the two (2) years
immediately preceding the date of termination, shall be paid to, or in trust
for, Executive pursuant to Section 6(f)(7) in a lump sum within 30 days after
the date of termination.
     (2) Executive shall receive any and all benefits accrued under any
Incentive Plans and Benefit Plans to the date of his termination. The amount,
form and time of payment of such benefits shall be determined by the terms of
such Incentive Plans and Benefit Plans, and for purposes of such plans,
Executive’s employment shall be deemed to have terminated by reason of
retirement.
     (3) The Company agrees that for purposes of all Incentive Plans and Benefit
Plans Executive shall be given service credit for all purposes for, and shall
Employment Agreement_(Yoder)

4



--------------------------------------------------------------------------------



 



be deemed to be an employee of the Company during, the Severance Period,
notwithstanding his inability to render services by reason of death or
disability during the Severance Period or the fact that he is not an employee of
the Company during the Severance Period; provided that, if the terms of any of
such Incentive Plan or Benefit Plan do not permit such credit or deemed employee
treatment, the Company will make identical payments and distributions outside of
the Plans.
     (4) During the Severance Period Executive and his dependents will continue
to be covered by all health, dental, disability, accident and life insurance
plans or arrangements made available by the Company in which he or his
dependents were participating immediately prior to the date of his termination
as if he continued to be an employee of the Company, provided that, if
participation in any one or more of such plans and arrangements is not possible
under the terms thereof, the Company will provide substantially identical
benefits. Executive’s right to continuation of coverage under the health
insurance plan of employer pursuant to Section 4980B (or any successor section)
shall commence at the end of the Severance Period.
     (5) No payments or benefits payable to or with respect to Executive during
the Severance Period pursuant to this Section 6(f) shall be reduced by any
amount Executive or his dependents, spouse or beneficiary may earn or receive
from employment with another employer or from any other source.
     (6) Except as otherwise provided in Section 6(f)(7), upon the death of
Executive all amounts payable hereunder to Executive pursuant to this Section
6(f) shall be paid to his devisee, legates or other designee, or in the absence
of a designee, to his estate.
     (7) Amounts payable pursuant to Section 6(f)(1) shall be, at the election
of Executive set forth in a written instrument delivered to the Company within
15 days after his termination of employment, be either paid to him in a lump sum
or paid to the trustee of a trust to be established by the Company for the
benefit of Executive, with a bank or trust company selected by Executive as
trustee. If Executive elects to have payments made to the trustee of such trust,
the trust agreement shall conform to the provisions of any applicable model
trust set forth in any Internal Revenue Service authority and shall contain
terms and conditions mutually satisfactory to Executive and the Company and that
are not inconsistent with the provisions of any such model trust.
     (8) Treatment of Options.
     (A) If upon termination of his employment pursuant to Section 6(f)(1)
Executive holds any options (the “Options”) with respect to the common stock
(the “Common Stock”) of the Company, which are not then exercisable, said
Options shall immediately vest upon termination. All such Options shall remain
outstanding and exercisable for
Employment Agreement_(Yoder)

5



--------------------------------------------------------------------------------



 



the remainder of the full term thereof (i.e. the term of said Option shall not
be shortened as a result of any change in control provisions or other adjustment
provisions contained in the Option agreement or the plan under which the Options
were issued).
     (B) If Executive holds Options and (i) the Company effects any merger or
consolidation of the Company with or into another person, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each a “Fundamental Transaction”), then, upon any subsequent exercise of the
Options, Executive shall have the right to receive, for each share of Common
Stock underlying the Option that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which the Option is exercisable immediately prior to such
event. If holders of Common Stock are given any choice as to the securities,
cash or property to be received in a Fundamental Transaction, then Executive
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of the Option following such Fundamental Transaction. To the
extent necessary to effectuate the foregoing provisions, any successor to
Company or surviving entity in such Fundamental Transaction shall issue to
Executive a new option consistent with the foregoing provisions and evidencing
Executive’s right to exercise such Option into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this Section 6(f)(8) and insuring that the Options (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
     (9) Expenses. The Company shall pay to Executive all out-of-pocket
expenses, including attorneys’ fees, incurred by Executive in connection with
the successful enforcement of this Section 6(f) by Executive.
     (10) Definitions. For purposes of this Agreement:
     (A) “Benefit Plans” shall mean any qualified or supplemental
Employment Agreement_(Yoder)

6



--------------------------------------------------------------------------------



 



defined benefit retirement plan or defined contribution retirement plan,
currently or hereafter made available by the Company to Executive in which
Executive is eligible to participate, or any private arrangement maintained by
the Company solely for executive.
     (B) “Change in Control” shall be deemed to occur on the earliest of any of
the following events:
     (i) The ownership by any entity, person, or group of beneficial ownership,
as that term is defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended, of more than 50% of the outstanding capital stock of the Company
entitled to vote for the election of directors (“Voting Stock”);
     (ii) The effective time of (a) a merger or consolidation of the Company
with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of the Company immediately prior to such merger hold
less than 80% of the Voting Stock of the surviving or resulting corporation, or
(b) a transfer of all or substantially all of the property of the Company other
than to an entity of which the Company owns at least 80% of the Voting Stock
(for example, for purposes hereof, the sale of the Express-1 Expedited division
and the CGL division shall be deemed to be the transfer or substantially all of
the property of the Company); or
     (iii) The election to the Board of Directors of the Company, without the
recommendation or approval of the incumbent Board of Directors of the Company,
of the lesser of (a) three independent directors or (b) directors constituting a
majority of the number of directors of the Company then in office.
     (C) “Good Reason” shall exist if, without Executive’s express written
consent:
     (i) The Company shall assign to Executive duties of a non-executive nature
or for which Executive is not reasonably equipped by his skills and experience;
     (ii) The Company shall reduce the salary of Executive, or materially reduce
the amount of paid vacations to which he is entitled, or his fringe benefits and
perquisites;
     (iii) With respect to an Executive employed at the Company’s St. Joseph,
Michigan office, the Company shall require Executive to relocate his principal
business office or his principal place of residence greater than fifty miles
outside St. Joseph, Michigan (said 50 mile area being hereinafter referred to as
the
Employment Agreement_(Yoder)

7



--------------------------------------------------------------------------------



 



“Area”), or assign to Executive duties that would reasonably require such
relocation;
     (iv) The Company shall require Executive, or assign duties to Executive,
which would reasonably require him to spend more than sixty normal working days
away from the Area during any consecutive twelve month period;
     (v) The Company shall fail to provide office facilities, secretarial
services, and other administrative services to Executive which are substantially
equivalent to the facilities and services provided to Executive on the date
hereof; or
     (vi) The Company shall terminate incentive and benefit plans or
arrangements, or reduce or limit Executive’s participation therein relative to
the level of participation of other executives of similar rank, to such an
extent as to materially reduce the aggregate value of Executive’s incentive
compensation and benefits below their aggregate value as of the date hereof.
     (D) “Incentive Plans” shall mean any incentive, bonus, deferred
compensation or similar plan or arrangement currently or hereafter made
available by the Company in which Executive is eligible to participate.
          (3) For purposes of this Agreement, a “Change in Control” of the
Company shall mean a change in control (A) as set forth in Section 280G of the
Internal Revenue Code or (B) of a nature that would be required to be reported
in response to Item 5.01 of the current report on Form 8K, as in effect on the
Effective Date, pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”); provided that, without limitation, such a change
in control shall be deemed to have occurred at such time as:
     (A) any “person”, other than the Executive, (as such term is used in
Section 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s outstanding securities then
having the right to vote at elections of directors; or,
     (B) There is a failure to elect four (or such number of directors as would
constitute a majority of the Board of Directors) or more candidates nominated by
management of the Company to the Board of Directors; or
Employment Agreement_(Yoder)

8



--------------------------------------------------------------------------------



 



     (C) the individuals who at the Effective Date of the Agreement constitute
the Board of Directors cease for any reason to constitute a majority thereof
unless the election, or nomination for election, of each new director was
approved by a vote of at least two thirds of the directors then in office who
were directors at the Effective Date; or
     (D) The Business of the Company is disposed of by the Company pursuant to a
partial or complete liquidation of the Company, a sale of assets (including
stock of a subsidiary of the Company) or otherwise.
Anything herein to the contrary notwithstanding, this Section 6(f) will not
apply where the Executive gives the Executive’s explicit written waiver of the
Executive’s rights under this Section 6(f) with respect to a specific Change in
Control event. The Executive’s participation in any negotiations or other
matters in relation to a Change in Control shall in no way constitute such a
waiver which can only be given by an explicit written waiver as provided in the
preceding sentence.
     7. Covenant Not to Compete.
          a. Covenant Not to Compete. The Executive acknowledges and recognizes
the highly competitive nature of the Company’s business and the goodwill,
continued patronage, and specifically the names and addresses of the Company’s
Clients (as hereinafter defined) constitute a substantial asset of the Company
having been acquired through considerable time, money and effort. Accordingly,
in consideration of the execution of this Agreement the Executive agrees to the
following:
          (1) That during the Restricted Period (as hereinafter defined) and
within the Restricted Area (as hereinafter defined), the Executive will not,
individually or in conjunction with others, directly or indirectly, engage in
any Business Activities (as hereinafter defined), whether as an officer,
director, proprietor, employer, partner, independent contractor, investor (other
than as a holder solely as an investment of less than 1% of the outstanding
capital stock of a publicly traded corporation), consultant, advisor or agent.
          (2) That during the Restricted Period and within the Restricted Area,
the Executive will not, directly or indirectly, solicit, induce or influence any
of the Company’s Clients which have a business relationship with the Company at
the time during the Restricted Period to discontinue or reduce the extent of
such relationship with the Company.
          b. Non-Disclosure of Information. Executive agrees that Executive will
not use or disclose any Proprietary Information of the Company for the
Executive’s own purposes or for the benefit of any entity engaged in Business
Activities. As used herein, the term “Proprietary Information” shall mean trade
secrets or confidential proprietary information of the
Employment Agreement_(Yoder)

9



--------------------------------------------------------------------------------



 



Company which are material to the conduct of the business of the Company. No
information can be considered Proprietary Information unless the same is a
unique process or method material to the conduct of Company’s Business, or is a
customer list or similar list of persons engaged in business activities with
Company, or if the same is otherwise in the public domain or is required to be
disclosed by order of any court or by reason of any statute, law, rule,
regulation, ordinance or other governmental requirement. Executive further
agrees that in the event his employment is terminated for any reason all
Documents in his possession at the time of his termination shall be returned to
the Company at the Company’s principal place of business. As used herein, the
term “Documents” shall mean all original written, recorded, or graphic matters
whatsoever, and any and all copies thereof, including, but not limited to:
papers; books; records; tangible things; correspondence; communications; telex
messages; memoranda; work-papers; reports; affidavits; statements; summaries;
analyses; evaluations; client records and information; agreements; agendas;
advertisements; instructions; charges; manuals; brochures; publications;
directories; industry lists; schedules; price lists; client lists; statistical
records; training manuals; computer printouts; books of account, records and
invoices reflecting business operations; all things similar to any of the
foregoing however denominated. In all cases where originals are not available,
the term “Documents” shall also mean identical copies of original documents or
non-identical copies thereof.
          c. Company’s Clients. The “Company’s Clients” shall be deemed to be
any partnerships, corporations, professional associations or other business
organizations for whom the Company or its subsidiaries have performed Business
Activities.
          d. Restrictive Period. The “Restrictive Period” shall be deemed to
commence on the date of this Agreement, and end on the earliest to occur of the
following:
               (1) twelve (12) months after the termination of this Agreement
under Section 6(b), Section 6(c), Section 6(e), or Section 6(f); or
               (2) the date of the termination of this Agreement under
Section 6(d); or
               (3) the end of the Term (provided the Agreement wasn’t earlier
terminated under one of the provisions of Section 6).
          e. Competitive Business Activities. The term “Business Activities” as
used herein shall be deemed to mean the business of expedited transportation and
third party logistics.
          f. Restrictive Area. The term “Restrictive Area” shall be deemed to
mean any State in which the Company does business.
          g. Covenants as Essential Elements of this Agreement. It is understood
by and between the parties hereto that the foregoing covenants contained in
Section 7 are essential elements of this Agreement, and that but for the
agreement by the Executive to comply with such covenants, the Company would not
have agreed to enter into this Agreement. Such covenants by the Executive shall
be construed to be agreements independent of any other provisions of this
Agreement. The existence of any other claim or cause of action, whether
predicated on any other
Employment Agreement_(Yoder)

10



--------------------------------------------------------------------------------



 



provision in this Agreement, or otherwise, as a result of the relationship
between the parties shall not constitute a defense to the enforcement of such
covenants against the Executive.
          h. Survival After Termination of Agreement. Notwithstanding anything
to the contrary contained in this Agreement, the covenants in Section 7 shall
survive the termination of this Agreement and the Executive’s employment with
the Company.
          i. Revisions. The parties hereto acknowledge that (A) the restrictions
contained in Section 7 are fair and reasonable and are not the result of
overreaching, duress, or coercion of any kind, and (B) Executive’s full,
uninhibited, and faithful observance of each of the covenants contained in this
Agreement will not cause Executive any undue hardship, financial or otherwise.
It is the intention of all parties to make the covenants of Section 7 binding
only to the extent that it may be lawfully done under existing applicable laws.
In the event that any part of any covenant of Section 7 is determined by a court
of law to be overly broad thereby making the covenant unenforceable, the parties
hereto agree, and it is their desire, that such court shall substitute a
reasonable, judicially enforceable limitation in place of the offensive part of
the covenant and as so modified the covenant shall be as fully enforceable as
set forth herein by the parties themselves in the modified form.
          j. Remedies. The Executive acknowledges and agrees that the Company’s
remedy at law for a breach or threatened breach of any of the provisions of
Section 7 herein would be inadequate and a breach thereof will cause irreparable
harm to the Company. In recognition of this fact, in the event of a breach by
the Executive of any of the provisions of Section 7, the Executive agrees that,
in addition to any remedy at law available to the Company, including, but not
limited to, monetary damages and all rights of the Executive to payment or
otherwise under this Agreement may be terminated, and the Company, without
posting any bond, shall be entitled to obtain, and the Executive agrees not to
oppose the Company’s request for, equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available to the Company.
     8. Indemnification.
          a. The Executive shall continue to be covered by the Certificate of
Incorporation and/or the Bylaws of the Company with respect to matters occurring
on or prior to the date of termination of the Executive’s employment with the
Company, subject to all the provisions of Delaware corporate law, Federal law
and the Certificate of Incorporation and Bylaws of the Company then in effect.
Such reasonable expenses, including attorneys’ fees that may be covered by the
Certificate of Incorporation and/or Bylaws of the Company shall be paid by the
Company on a current basis in accordance with such provision, the Company’s
Certificate of Incorporation and Delaware corporate law. To the extent that any
such payments by the Company pursuant to the Company’s Certificate of
Incorporation and/or Bylaws may be subject to repayment by the Executive
pursuant to the provisions of the Company’s Certificate of Incorporation or
Bylaws, or pursuant to Delaware corporate law or Federal law, such repayment
shall be due and payable by the Executive to the Company within twelve
(12) months after the termination of all proceedings, if any, which relate to
such repayment and to the Company’s
Employment Agreement_(Yoder)

11



--------------------------------------------------------------------------------



 



affairs for the period prior to the date of termination of the Executive’s
employment with the Company and as to which Executive has been covered by such
applicable provisions.
          b. The Company specifically acknowledges and agrees that the Executive
has personally guaranteed certain obligations on behalf of the Company and
further that the Executive is personally liable for certain obligations of the
Company. The Company shall indemnify and hold the Executive harmless from any
and all obligations that the Executive may incur, including, without limitation,
costs and attorneys fees in connection with such guaranties or personal
liabilities. Any costs or expenses that may be incurred by the Executive in
connection with such liabilities or guaranties shall be reimbursed to the
Executive, upon receipt by the Company of documented evidence of such
liabilities, within three (3) business days of the receipt of such documented
evidence.
     9. Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other arrangements
pursuant to which it is satisfied that such tax and other payroll obligations
will be satisfied in a manner complying with applicable law or regulation.
     10. Notices. Any notice required or permitted to be given under the terms
of this Agreement shall be sufficient if in writing and if sent postage prepaid
by registered or certified mail, return receipt requested; by overnight
delivery; by courier; or by confirmed telecopy, in the case of the Executive to
the Executive’s last place of business or residence as shown on the records of
the Company, or in the case of the Company to its principal office as set forth
in the first paragraph of this Agreement, or at such other place as it may
designate.
     11. Waiver. Unless agreed in writing, the failure of either party, at any
time, to require performance by the other of any provisions hereunder shall not
affect its right thereafter to enforce the same, nor shall a waiver by either
party of any breach of any provision hereof be taken or held to be a waiver of
any other preceding or succeeding breach of any term or provision of this
Agreement. No extension of time for the performance of any obligation or act
shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.
     12. Completeness and Modification. This Agreement constitutes the entire
understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the employment of the Executive and the matters set forth herein. This Agreement
may be amended, modified, superseded or canceled, and any of the terms,
covenants, representations, warranties or conditions hereof may be waived, only
by a written instrument executed by the parties or, in the case of a waiver, by
the party to be charged.
     13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.
Employment Agreement_(Yoder)

12



--------------------------------------------------------------------------------



 



     14. Binding Effect/Assignment. This Agreement shall be binding upon the
parties hereto, their heirs, legal representatives, successors and assigns. This
Agreement shall not be assignable by the Executive but shall be assignable by
the Company in connection with the sale, transfer or other disposition of its
business or to any of the Company’s affiliates controlled by or under common
control with the Company.
     15. Governing Law. This Agreement shall become valid when executed and
accepted by Company. The parties agree that it shall be deemed made and entered
into in the State of Michigan and shall be governed and construed under and in
accordance with the laws of the State of Michigan. Anything in this Agreement to
the contrary notwithstanding, the Executive shall conduct the Executive’s
business in a lawful manner and faithfully comply with applicable laws or
regulations of the state, city or other political subdivision in which the
Executive is located.
     16. Further Assurances. All parties hereto shall execute and deliver such
other instruments and do such other acts as may be necessary to carry out the
intent and purposes of this Agreement.
     17. Headings. The headings of the sections are for convenience only and
shall not control or affect the meaning or construction or limit the scope or
intent of any of the provisions of this Agreement.
     18. Survival. Any termination of this Agreement shall not, however, affect
the ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.
     19. Severability. The invalidity or unenforceability, in whole or in part,
of any covenant, promise or undertaking, or any section, subsection, paragraph,
sentence, clause, phrase or word or of any provision of this Agreement shall not
affect the validity or enforceability of the remaining portions thereof.
     20. Enforcement. Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys’ fees at all trial and
appellate levels, expenses and costs.
     21. Venue. Company and Employee acknowledge and agree that Berrien County,
Michigan, shall be the venue and exclusive proper forum in which to adjudicate
any case or controversy arising either, directly or indirectly, under or in
connection with this Agreement and the parties further agree that, in the event
of litigation arising out of or in connection with this Agreement in these
courts, they will not contest or challenge the jurisdiction or venue of these
courts.
     22. Construction. This Agreement shall be construed within the fair meaning
of each of its terms and not against the party drafting the document.
Employment Agreement_(Yoder)

13



--------------------------------------------------------------------------------



 



THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS ENTIRE AGREEMENT, HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WITH HIS COUNSEL AND FURTHER ACKNOWLEDGES THAT HE
UNDERSTANDS THE RESTRICTIONS, TERMS AND CONDITIONS IMPOSED UPON THE EXECUTIVE BY
THIS AGREEMENT AND UNDERSTANDS THAT THESE RESTRICTIONS, TERMS AND CONDITIONS MAY
BE BINDING UPON THE EXECUTIVE DURING AND AFTER TERMINATION OF THE EMPLOYMENT OF
THE EXECUTIVE.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth below.

                  Witness:       The Company:    
 
                        EXPRESS-1 EXPEDITED SOLUTIONS, INC.
 
               
 
      By:                      
 
      Name:                      
 
      Its:                      
 
                Witness:       The Executive    
 
               
 
               
 
               
 
   

                David Yoder   Date

Employment Agreement_(Yoder)

14